In an action to recover damages for personal injuries, etc., the *597plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (DiBlasi, J.), entered April 25, 2003, as granted the motion of the defendant Grace Episcopal Church for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
On March 21, 2000, the infant plaintiff Kayla M. Perez tripped and fell while playing in the playground of premises owned by the respondent. The respondent demonstrated its entitlement to judgment as a matter of law (see Bongiorno v Penske Auto. Ctr., 289 AD2d 520 [2001]). In opposition, the plaintiffs offered mere speculation as to the cause of the accident, which was insufficient to raise a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557 [1980]; Hartman v Mountain Val. Brew Pub., 301 AD2d 570 [2003]; Lynn v Lynn, 216 AD2d 194, 196 [1995]). Accordingly, the Supreme Court properly granted the respondent’s motion for summary judgment dismissing the complaint insofar as asserted against it. Altman, J.P., Smith, S. Miller and Crane, JJ., concur.